This is an action to restrain the defendants from destroying a certain fence of plaintiff, and to have it adjudged that a certain strip of land is a private way, and not a public highway. Judgment went for plaintiff in the court below, and defendants appeal from the judgment and from an order denying their motion for a new trial. The defendant mainly interested in the litigation is Mrs. Phœbe J. Shattuck, who is the owner of a certain lot of land. Her husband, D.D. Shattuck, was made a defendant, and joined with her in her answer and defense. The only other defendant named in the complaint is Martin F. Fragley, as superintendent of streets of the city and county of San Francisco; and afterwards his successor, the board of public works of said city and county, was substituted for him as defendant. *Page 30 
Fifty-vara lot No. 124, or at least what was such lot, is situated on the northeast corner of California and Powell streets, in the city of San Francisco. This vara lot was owned in 1849 by one William Miles. He divided it into two equal parts by an open strip of land twenty-five and one half feet wide, commencing at California Street and running northerly to the rear of the lot — one hundred and thirty-seven and one half feet — where it stopped. It did not connect with any street or way other than California Street, and was a cul-de-sac. It was called Miles Court, or Miles Street. The question in the case is whether this short one-ended strip is a public highway or a mere private way. The court below found that it was a private way and not a public highway, and it is contended that this finding should be here overturned. We think that the finding is right, and that there is no ground for disturbing it.
In 1849 Miles divided each of the two halves of the vara lot into six equal smaller allotments or lots, making twelve in all, which were numbered consecutively from 1 to 12. During the years from 1849 to 1851 he conveyed all of these smaller lots to various persons, and all of the conveyances, except three, contained a diagram, or plan, showing the vara lot as subdivided, and also this memorandum: "The owners of the allotments on above plan of lot No. 124 may close the alley on said above plan and divide the land it contains equally among all of the said allotments, that is, into twelve equal shares, by general agreement in writing, at any time, said agreement to be recorded." Plaintiff is, and for many years has been, the owner of lots 11 and 12, which adjoin each other, and are on the east side of the passageway — lot 12 extending to the north line of the vara lot. She holds through mesne conveyance from Mary Ann Tay, to whom Miles conveyed the two lots in 1851. The deed from Miles to Tay was one of the three conveyances which did not contain the memorandum above referred to; but it contained this language: "Together with all and singular the tenements, improvements, and appurtenances thereunto belonging or in anywise appertaining," and referred to said diagram. The deeds under which respondent claims title describe her lots as bounded by the easterly side of Miles Street. Immediately north of vara lot 124 is another *Page 31 
vara lot, 123, which fronts on Powell Street, and is not in any way connected with California Street; and the appellant Phoebe Shattuck owns that part of said vara lot 123 which is next to and adjoining vara lot 124 on the north, and includes the land lying north of the said passageway.
The court found all the averments of the complaint to be true except one, which is immaterial, and that all the averments of the answers which are material here are untrue.
It is alleged in the complaint, and found by the court, among other things, "that said Miles Court is not a public street, but is a private way laid out by a former owner of said fifty vara lot No. 124, through which it passes as aforesaid, as a private way for the sole use of the smaller lots into which said fifty-vara lot No. 124 was subdivided by said former owner; that the same was never in any manner dedicated to the public, nor for the use of the public; that the same has continuously since it was so laid out, remained in the sole charge of, and under the sole control and care of the owners of said subdivisions of said fifty-vara lot No. 124; that no person or persons has or have ever used the same, except by the license and permission and for the convenience of said owners of said subdivisions," and "that for many years prior to the tenth day of June, 1896, the plaintiff maintained a fence across the said northerly end of said Miles Court, along the said line between said fifty-vara lots Nos. 123 and 124." It is further averred and found that a few weeks prior to said June 10, 1896, the defendant Phœbe tore down said fence, and that plaintiff immediately began to restore it, and had nearly completed the same, when said Phœbe commenced an action against the present plaintiff to enjoin the latter from constructing or maintaining said fence, and to obtain a judgment declaring Miles Court to be a public street, etc. The action was subsequently tried, and judgment therein was rendered against said Phœbe, plaintiff therein, adjudging that Miles Court was a private way and not a public way. That was the case of Shattuck v. Gilfillan, hereinafter referred to. Thereafter, upon certain promises made by said Phœbe, the present plaintiff, Mrs. Gilfillan removed the fence; but afterwards said Phœbe repudiated her promises, and, upon application to the board of supervisors *Page 32 
of the city and county, and without the knowledge of plaintiff, procured said board to pass, and on May 26, 1899, the board did pass, an ordinance declaring said strip of land to be a public street, to be known as Miles Street. After learning of this ordinance plaintiff immediately reconstructed her fence — being the fence involved in this action.
The important finding is, that Miles Court is a private way and not a public highway; and we do not see how it can be successfully attacked, either for want of evidence or because it is "against law."
A cul-de-sac, such as the one here in question, is not a thoroughfare, — which is "a passage through," "a passage from one street or opening to another." (Webster's Dictionary; Woodyer
v. Hadden, 5 Taunt. 125, and Bateman v. Bluck, 14 Eng. Law  Eq. 69.) Whether such a cul-de-sac can be a public highway has been a mooted question. (See the two English cases above cited and the notes to Sheafe v. People, 29 Am. Law Rep., at page 51.) There are not many decisions on the subject. However, it may perhaps be correctly said that it is not a legal impossibility for acul-de-sac, though not a thoroughfare, to be a public highway; but in such case a verdict or finding that such a choked-up and abortive passageway is a public highway should be supported by very clear and satisfactory evidence; and certainly a verdict that it is not a public highway should not be disturbed on appeal, unless the evidence is almost overwhelmingly the other way. And the question is mainly one for the jury; as was said inBateman v. Bluck, 14 Eng. Law  Eq. 69: "It is for the jury to consider whether, on the whole of the facts proved, they will presume a dedication to the public"; and that "it is always a strong observation to a jury that the way leads nowhere." In the case at bar there was testimony that from at least as early as 1854 "no one has used that street except by the license and permission of the owners of subdivisions in that fifty-vara lot, and the only persons who used it were tradesmen making deliveries and visitors to persons living on that fifty-vara"; that fences were almost continuously kept on and across the northern part of said strip; that these fences were for long periods constructed so as to completely inclose parts of it which were used as a yard, playground, *Page 33 
and garden; and that this condition continued until 1890. What occurred afterwards is above related. We think, therefore, that the evidence fully sustains the findings.
It is contended that there should be a reversal because the court erroneously admitted the judgment-roll in the case of Shattuck v. Gilfillan, above noticed; but we do not think so. The objection was made by all the defendants jointly, and the judgment was certainly admissible as against the defendant Mrs. Shattuck; and it is not to be supposed that the court considered it as a direct adjudication of the main issue as against Fragley, who was not a party to that suit. But we think that it was proper evidence against all the defendants to the point that plaintiff had never consented to the use of the said strip of land as a public highway.
Some other points were made by appellant which will be briefly noticed. Under the complaint and findings plaintiff was entitled to the injunction prayed for. Whether or not she owned the fee to the center of the passageway is immaterial. She had valuable easements in the strip — leaving out of view her contingent right, with the consent of the other owners, to have absolute ownership of her proportionate part of it. If the facts found were true, the ordinance of the board of supervisors declaring the strip in question to be a public highway, without condemnation proceedings or compensation, was of no legal consequence. Whether or not it was proven that Mrs. Shattuck had expressly threatened to destroy the fence is immaterial; she contested the main issue in the case, averred that the strip in question was a public highway, and denied that it was a private way, and compelled the litigation and adjudication of the question. Fragley admitted that he intended to tear down the fence, and if he had done so the object of the other defendants would have been accomplished. The fact that in the conveyance made by Miles there were references, for description, to the strip of land here involved was not by any means a conclusive act of dedication of it as a public highway. The memorandum in the deeds showed quite the contrary, and the fact that it does not happen to be in the deed to Mrs. Tay makes no difference as to his intention to dedicate a public highway; it would in fact be absurd to suppose that he intended that all of his *Page 34 
grantors, except three, might close up the alley and divide it between them, but that it should still be a public highway as to the three — a physical impossibility. There are no other points which we deem it necessary to especially notice. The short strip in question, considered as a private way for the convenience of the few owners along it, naturally subserves its purpose; an attempt to consider it as a public highway can end only in declaring it a miscarriage.
The judgment and order appealed from are affirmed.
Henshaw, J., and Lorigan, J., concurred.
Hearing in Bank denied.